DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/22/2022 have been fully considered but they are not persuasive.
Regarding 103 rejection of claim 1, Applicant argues in substance that combination of Ray, Zeller, and Coleman would fail to disclose “a waveform is the sole waveform assigned to the asserted first cellular resource partition” and “three different waveforms each being the sole waveform assigned...”
In response to argument, Examiner respectfully disagree.  Cited Zavidniak reference discloses  links/channels 1-4 with corresponding assigned waveforms 1-4 with each waveform being unique and the sole waveform assigned to each corresponding link/channel [0011, 0015, 0018-0021, 0026], FIG. 1.  Combined teachings of Ray, Zeller, and Zavidniak disclose the invention as claimed.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119/120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 61/806,187, 14/228,155, 16/017,743 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Prior-filed applications fail to provide enablement for at least the following claimed features, as well as similarly worded features: “wherein the first waveform and the second waveform are of different waveform types; wherein the first waveform and the second waveform are of a same waveform types, and wherein the first one or more waveform parameters are different from the second one or more waveform parameters”

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Applicant’s specification dated 10/16/2019 fails to provide any description related to “wherein the first waveform and the second waveform are of different waveform types; wherein the first waveform and the second waveform are of a same waveform types, and wherein the first one or more waveform parameters are different from the second one or more waveform parameters”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ray (USPN 2014/0029680) in view of Zeller et al (USPN 2008/0220757) and Zavidniak (USPN 2003/0199266).

	Regarding claim 17, Ray discloses 
	a first device comprising: (first radio (FIG. 1 #106) comprising [0005, 0034-0043]
	one or more processors; a non-transitory computer readable storage device having instructions stored thereon that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: (processor executing instructions stored in a memory to perform [0005, 0036, 0154-0169], FIG. 10
	determining a first waveform for a first cellular resource partition, wherein the first waveform comprises first one or more waveform parameters (determine a sampled modulation waveform for use in one or more wireless data channels, the sample modulation waveform comprises characteristic parameters [0128-0131, 0146-0150], FIGs. 7, 8)
	transmitting information associated with the first waveform to a second device (transmitting identification as well as medication information to another radio in a set of radios [0063, 0149], FIGs. 1, 7, 8 #108)
	communicating, with the second device, in the first resource partition using the first waveform (communicate data with the other radio in the set of radios [0150-0153], FIGs. 8, 9
 	Ray does not expressly disclose “a first waveform assigned to a first resource partition based only on the first resource partition, wherein the first waveform is the sole waveform assigned to the first cellular resource partition”

	Zeller discloses a first waveform assigned to a first resource partition based only on the first resource partition, wherein the first waveform is the sole waveform assigned to the first cellular resource partition (VHF waveform initiated on a radio, e.g. FIG. 16 #168, to operate a VHF radio with VHF waveform dedicated to VHF wireless frequency resource [0081-0088, 0002-0005], FIGs. 4-6, 12-16
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “a first waveform assigned to a first resource partition based only on the first resource partition, wherein the first waveform is the sole waveform assigned to the first cellular resource partition” as taught by Zeller into Ray’s system with the motivation to implement a software defined radio to operate a specific type of radio such as VHF or VH radio to access the VHF or VH net (Zeller, paragraph [0081-0088, 0002-0005], FIGs. 4-6, 12-16)
	Combined system of Ray and Zeller does not expressly disclose “wherein the first cellular resource partition is one of a plurality of cellular resource partitions including a second cellular resource partition and a third cellular resource partition; wherein a second waveform is the sole waveform assigned to the second cellular resource partition, wherein a third waveform is the sole waveform assigned to the third cellular resource partition, and wherein the first waveform, the second waveform, and the third waveform are different from one another”

	Zavidniak discloses “wherein the first cellular resource partition is one of a plurality of cellular resource partitions including a second cellular resource partition and a third cellular resource partition; wherein a second waveform is the sole waveform assigned to the second cellular resource partition, wherein a third waveform is the sole waveform assigned to the third cellular resource partition, and wherein the first waveform, the second waveform, and the third waveform are different from one another” links/channels 1-4 with corresponding assigned waveforms 1-4 with each waveform being unique and the sole waveform assigned to each corresponding link/channel [0011, 0015, 0018-0021, 0026], FIG. 1
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the first cellular resource partition is one of a plurality of cellular resource partitions including a second cellular resource partition and a third cellular resource partition; wherein a second waveform is the sole waveform assigned to the second cellular resource partition, wherein a third waveform is the sole waveform assigned to the third cellular resource partition, and wherein the first waveform, the second waveform, and the third waveform are different from one another” as taught by Zavidniak into Ray’s system with the motivation to switch from a compromised link/channel utilizing a particular waveform to another link/channel utilizing a more secure waveform (Zavidniak, paragraph [0011, 0015, 0018-0021, 0026], FIG. 1)
	
Claim 1 is rejected based on similar ground(s) provided in rejection of claim 17.

	Regarding claim 19, Ray discloses
	a second device comprising: (a second radio in set of radios (FIG. 1 #108) comprising [0005, 0034-0043]
	one or more processors; a non-transitory computer readable storage device having instructions stored thereon that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: (processor executing instructions stored in a memory to perform [0005, 0036, 0154-0169], FIG. 10
	receiving, from a first device, information associated with a first waveform for a first resource partition, wherein the first waveform comprises first one or more waveform parameters (receive identification as well as waveform information from first radio [0145-0153, 0063, 0149], FIGs. 1, 7-9 #108)
	communicating, with the first device, in the first resource partition using the first waveform (perform data communication with first radio [0145-0153], FIGs.7-9)
	Ray does not expressly disclose “a first waveform assigned to a first resource partition and is determined based only on the first resource partition, wherein the first waveform is the sole waveform assigned to the first cellular resource partition”

 	Zeller discloses a first waveform assigned to a first resource partition and is determined based only on the first resource partition, wherein the first waveform is the sole waveform assigned to the first cellular resource partition (VHF waveform initiated on a radio, e.g. FIG. 16 #168, to operate a VHF radio with VHF waveform dedicated to VHF wireless frequency resource [0081-0088, 0002-0005], FIGs. 4-6, 12-16
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “a first waveform assigned to a first resource partition and is determined based only on the first resource partition, wherein the first waveform is the sole waveform assigned to the first cellular resource partition” as taught by Zeller into Ray’s system with the motivation to implement a software defined radio to operate a specific type of radio such as VHF or VH radio to access the VHF or VH net (Zeller, paragraph [0081-0088, 0002-0005], FIGs. 4-6, 12-16)
 	Combined system of Ray and Zeller does not expressly disclose “wherein the first cellular resource partition is one of a plurality of cellular resource partitions including a second cellular resource partition and a third cellular resource partition; wherein a second waveform is the sole waveform assigned to the second cellular resource partition, wherein a third waveform is the sole waveform assigned to the third cellular resource partition, and wherein the first waveform, the second waveform, and the third waveform are different from one another”

	Zavidniak discloses “wherein the first cellular resource partition is one of a plurality of cellular resource partitions including a second cellular resource partition and a third cellular resource partition; wherein a second waveform is the sole waveform assigned to the second cellular resource partition, wherein a third waveform is the sole waveform assigned to the third cellular resource partition, and wherein the first waveform, the second waveform, and the third waveform are different from one another” links/channels 1-4 with corresponding assigned waveforms 1-4 with each waveform being unique and the sole waveform assigned to each corresponding link/channel [0011, 0015, 0018-0021, 0026], FIG. 1
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the first cellular resource partition is one of a plurality of cellular resource partitions including a second cellular resource partition and a third cellular resource partition; wherein a second waveform is the sole waveform assigned to the second cellular resource partition, wherein a third waveform is the sole waveform assigned to the third cellular resource partition, and wherein the first waveform, the second waveform, and the third waveform are different from one another” as taught by Zavidniak into Ray’s system with the motivation to switch from a compromised link/channel utilizing a particular waveform to another link/channel utilizing a more secure waveform (Zavidniak, paragraph [0011, 0015, 0018-0021, 0026], FIG. 1)

Claim 9 is rejected based on similar ground(s) provided in rejection of claim 19.



Claims 2-8, 10-16, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ray in view of Zeller and Zavidniak and in further view Boscovic et al (USPN 2009/0049159).

	Regarding claims 2, 18, Ray discloses for a cellular second resource partition (software defined radio (SDR) can select a waveform from a set of predefined modulation waveforms to communicate with different radios over multiple channels simultaneously [0024-0030].
	Combined system of Ray, Zeller, and Zavidniak does not expressly disclose determining, by the first device, a second waveform, wherein the second waveform comprises second one or more waveform parameters; transmitting, by the first device, information associated with the second waveform to a third device; and communicating, by the first device with the third device 

	Boscovic discloses determining, by the first device, a second waveform, wherein the second waveform comprises second one or more waveform parameters (determine a waveform or modified waveform for communication with another radio via P2P manner [0024, 0037-0049], FIGs. 3-7
	transmitting, by the first device, information associated with the second waveform to a third device; and communicating, by the first device with the third device (transmit/negotiate information related to modified waveform to third device and perform communication [0024, 0037-0049], FIGs. 3-7
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “determining, by the first device, a second waveform, wherein the second waveform comprises second one or more waveform parameters; transmitting, by the first device, information associated with the second waveform to a third device; and communicating, by the first device with the third device” as taught by Boscovic into combined system of Ray, Zeller, and Zavidniak with the motivation to perform SDR communication with a set of radios or in a P2P manner (Boscovic, paragraph [0024, 0037-0049], FIGs. 3-7)

	Regarding claims 10, 20, Ray discloses for a second cellular resource partition (software defined radio (SDR) can select a waveform from a set of predefined modulation waveforms to communicate with different radios over multiple channels simultaneously [0024-0030].
	Combined system of Ray, Zeller, and Zavidniak does not expressly disclose “receiving, by the second device, information associated with a second waveform, wherein the second waveform comprises second one or more waveform parameters; and communicating, by the second device with the first device, using the second waveform”
 	Boscovic discloses receiving, by the second device, information associated with a second waveform, wherein the second waveform comprises second one or more waveform parameters; and communicating, by the second device with the first device, using the second waveform (transmit/negotiate information related to modified waveform to second device and perform communication [0024, 0037-0049], FIGs. 3-7
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “determining, by the first device, a second waveform, wherein the second waveform comprises second one or more waveform parameters; transmitting, by the first device, information associated with the second waveform to a third device; and communicating, by the first device with the third device” as taught by Boscovic into Combined system of Ray, Zeller, and Zavidniak with the motivation to change or modify waveform (Boscovic, paragraph [0024, 0037-0049], FIGs. 3-7)

	Regarding claims 3, 11, Ray discloses “wherein the first cellular resource partition comprises a first time slot, and wherein the second cellular resource partition comprises a second time slot different from the first time slot“ radio can perform simultaneous communication with different radios over multiple channels separated by time [0024-0030, 0133-0141]

	Regarding claims 4, 12, Ray discloses “wherein the first cellular resource partition comprises a first frequency band, and wherein the second cellular resource partition comprises a second frequency band different from the first frequency band“ partition resources comprise frequency bands [0038-0041]

	Regarding claims 5, 13 Ray discloses “wherein the first waveform and the second waveform are of different waveform types“ different waveforms comprise types of waveforms that fit into government/local regulations, wireless communications rules, specification/limitation of hardware [0069, 0132]

	Regarding claims 6, 14, Boscovic discloses “wherein the first waveform and the second waveform are of a same waveform types, and wherein the first one or more waveform parameters are different from the second one or more waveform parameters“modified waveform is a similar type but contains different parameters to adapt to situation [0024, 0037-0049], FIGs. 3-7

	Regarding claims 7, 15, Ray discloses third cellular resource partition (software defined radio (SDR) can select a waveform from a set of predefined modulation waveforms to communicate with different radios over multiple channels/bands simultaneously [0024-0030].  Ray discloses wherein the first cellular resource partition and the third cellular resource partition at least partially overlap in the time domain (interference when performing simultaneous communication using multiple channels/bands [0046, 0068, 0114, 0119, 0139-0144].  
	Boscovic discloses use of third waveform via direct P2P or P2P group [0024, 0038-0040], FIGs. 2, 3

 	Regarding claims 8, 16, Ray discloses third cellular resource partition (software defined radio (SDR) can select a waveform from a set of predefined modulation waveforms to communicate with different radios over multiple channels/bands simultaneously [0024-0030].  Ray discloses wherein the first cellular resource partition and the third cellular resource partition occupy different time slots (radio can perform simultaneous communication with different radios over multiple channels separated by time [0024-0030, 0133-0141]. Ray discloses wherein the first cellular resource partition and the third cellular resource partition at least partially overlap in the frequency domain (interference when performing simultaneous communication using multiple channels/bands [0046, 0068, 0114, 0119, 0139-0144].  
	Combined system of Ray, Zeller, and Zavidniak does not expressly disclose third waveform
	Boscovic discloses use of third waveform via direct P2P or P2P group [0024, 0038-0040], FIGs. 2, 3
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “third waveform” as taught by Boscovic into combined system of Ray, Zeller, and Zavidniak with the motivation enable a radio to communicate with different radios over multiple channels/bands simultaneously (Ray, paragraph [0024-0030])


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ray in view of Zeller and Zavidniak and in further view Shattil (USPN 2004/0100897).

	Regarding claim 21, Ray discloses determination of first waveform, e.g. Link-11, SLEW, can be based on HF/UHF and LOS/BLOS characteristics [0016]
	digital pulse shaping type [0100-0104], FIGs. 4, 5 
	Combined system of Ray, Zeller, and Zavidniak does not expressly disclose a CDMA-OFDM waveform
	Shattil discloses use of CDMA-OFDM waveform [0084], FIGs. 2, 3
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “a CDMA-OFDM waveform” as taught by Shattil into combined system of Ray, Zeller, and Zavidniak with the motivation enable a more complete suite of available waveforms by adding CDMA-OFDM waveform.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Ting et al (USPN 2003/0050055)		FIG. 1

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469